The State, through her representatives, Hons. F.M. Scott, James T. Casey and C.L. Stone, has filed an able motion for rehearing, urging that the court was in error in holding that the testimony of the accomplice witness, Jones, was not sufficiently corroborated. In an equally strong answer the Hon. John E. Taylor, attorney for appellant, contends that the former opinion of the court was correct.
We have read with interest both the motion and the answer, and the arguments in connection with each. A proper consideration of the motion necessarily brings in review the entire evidence in the case, which we have again examined critically. It is a pleasure to review a record where it is apparent, as in this one, that both the State and appellant are represented in such a way that this court may feel assured nothing will be left undone to call its attention to every material fact upon which a proper disposition of the case would depend. We have not been able to bring our minds in accord with the proposition urged by the representatives of the State. We are still of the opinion, after another careful examination of the facts, that proper disposition was made of the case in our former opinion. We will not again review the facts, as this was exhaustively done before.
Therefor, the State's motion for rehearing will be overruled.
Overruled.